          Case 2:19-cr-00417-JHS Document 11 Filed 08/01/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :       CRIMINAL ACTION
                                             :
              v.                             :
                                             :
JUSTIN DAVID MAY                             :       NO. 19-417-01

                                            ORDER



       AND NOW, this 1st day of August, 2019, it is ORDERED as follows:

       1. The case is SPECIALLY LISTED for trial on September 30, 2019, at 9:30 a.m.,
Courtroom 13A, in the United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

        2.      The Government shall provide the defendant with all available discovery material
to which the defendant is entitled no later than August 15, 2019. In the event the Government
becomes aware of additional discovery material or previously known material becomes available
to which the defendant is entitled, it shall be provided by the Government to the defendant within
five (5) days of its discovery or availability.

      3.     Defendant shall file all pretrial motions no later than August 30, 2019. The
Government shall respond no later than September 6, 2019.

        4.      On or before September 16, 2019, the parties shall file motions in limine with the
Clerk and serve courtesy copies at Chambers, Room 13614. All responses to motions in limine
shll be filed with the Clerk and courtesy copies served at Chambers no later than September 23,
2019.

        5.     No later than September 23, 2019, the parties shall file proposed voir dire
questions, jury instructions and verdict slip with the Clerk and serve a courtesy copy at
Chambers. If a model jury instruction is submitted, the parties shall state the source of the model
instruction and whether it is unchanged or modified. If a party modifies a model jury instruction,
the modification shall be underlined and deletions shall be placed in brackets. In addition,
Counsel shall submit the proposed voir dire questions, jury instructions and verdict slip on a disk
or CD, which shall be delivered to Chambers at the time of filing the proposed voir dire
questions, jury instructions and verdict slip.

     6.      The government shall file a trial memorandum with the Clerk and serve a copy at
Chambers with its submissions pursuant to paragraph 5 of this Order.
          Case 2:19-cr-00417-JHS Document 11 Filed 08/01/19 Page 2 of 2



        7.      The parties shall follow the provisions of Federal Rules of Criminal Procedure
16(a)(1)(G) and (b)(1)(C) in regard to discovery of expert witnesses and in the event a party
intends to call an expert witness at trial, the party shall deliver to the opposing party the expert’s
curriculum vitae and the expert report at least twenty (20) days before trial.

       8.     A hearing on all motions in limine, including motions to suppress and any
necessary Starks or Daubert hearing, will be held on September 24, 2019 at 2:00 p.m., in
Courtroom 13A, 13th Floor, United States Courthouse, 601 Market Street, Philadelphia,
Pennsylvania.

         9.       Any motion for continuance of the trial must be filed no later than fourteen (14)
days prior to the trial date. Absent exceptional circumstances, no application for a continuance
filed after this time will be entertained. No application for a continuance of trial will be
entertained without the defendant’s signed waiver of his Speedy Trial Rights. Counsel shall
follow Judge Slomsky’s Polices and Procedures, a copy of which can be found online at
www.paed.uscourts.gov.

        10.      Counsel, Michael S. Lowe, AUSA and Natasha Taylor-Smith, Esq., are attached
for the pretrial hearing and trial.



                                                       S/JOEL H. SLOMSKY, J.
                                                                JOEL H. SLOMSKY, J.
